Citation Nr: 1509456	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  04-19 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for undifferentiated schizophrenia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


REMAND

The Veteran had active military service from May 1968 to April 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied the Veteran's claim for an increased rating for undifferentiated schizophrenia and for a total disability rating based on individual unemployability due to service-connected disability.  The Veteran perfected an appeal to the Board, which denied the Veteran's claims most recently in a March 2013 decision.  (The Veteran testified before the undersigned Veterans Law Judge at a hearing at the Jackson RO in May 2006.)  

In August 2014, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision in which it vacated the Board's decision and remanded the matter to the Board for further action.  The bases for the Memorandum Decision included the Board's failure to provide an adequate VA examination that comprehensively addressed the Veteran's symptomatology in light of his claim for increase and for a TDIU.

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.

Relevant evidence consists of records from the Veteran's ongoing treatment with VA providers, as well as reports of VA examination provided to him in August 2000, June 2001, July 2003, November 2005, August 2009, and February 2010.  Records further reflect that the Veteran was granted Social Security Administration (SSA) disability benefits in February 1985.  Medical records relied upon by SSA reveal that the Veteran was seen for a variety of health issues including mental illness, with diagnoses ranging from depression, major affective disorder, severe borderline personality disorder, post-traumatic stress disorder (PTSD), and seizure disorder.  The primary diagnosis noted by SSA was borderline mental retardation with secondary diagnoses of depression and alcohol dependence with an onset date in November 1979.

The Veteran was afforded VA examination in August 2000.  At that time, the examiner noted the Veteran's affect to be "anxious and fidgety," although he was noted to be polite and cooperative throughout the examination.  He complained of a depressed mood and occasional panic attacks.  Testing revealed "extremely severe level of current depressive symptoms," including feeling hopeless and constantly feeling sad and disgusted with himself.  The examiner noted, however, that the test results were "equivocal" due to the invalidity of a second test performed during the examination.  The examiner found the Veteran to be "clearly anxious and depressed" with some evidence of a thought disorder.  

The Veteran was given another VA examination in June 2001.  Report of that examination reflects that the Veteran complained of feeling anxious, nervous, and depressed.  He further stated that he was experiencing nightmares and was suspicious of others.  He stated that he felt hopeless and worthless and did not have any friends.  He denied experiencing any auditory or visual hallucinations.  His mood and affect were noted to be anxious, and he was noted to have cognitive difficulties.  The examiner noted that the Veteran was socially and vocationally impaired and assigned him diagnoses of schizoaffective disorder and posttraumatic stress disorder.  He assigned the Veteran a Global Assessment of Functioning (GAF) score of 45.

The Veteran was again afforded a VA examination in July 2003.  He reported no suicidal or homicidal ideations or audiovisual hallucinations.  He reported that he had some nightmares about the Vietnam conflict but no panic or anxiety associated with reminders of war.  He further reported a decrease in his short-term memory and energy level and said he felt strong panic with a fast heartbeat when he has something important to do and that he would rather not be around people.  He reported being noncompliant with his medications.  Mental status examination revealed that the Veteran's behavior was somewhat cooperative with poor eye contact.  The examiner noted that the Veteran had a disheveled appearance and was agitated, but his mood was described as "fine."  His affect was noted to be mildly flat, and the examiner found his speech to be slow and his thought process circumstantial with some tangentiality and looseness of associations.  The examiner noted that the Veteran was not delusional and reported no hallucinations; he had no suicidal or homicidal ideations; and he had no obsessions or compulsions.  His abstraction was noted to be very concrete, his insight was noted to be average, and his judgment was good.  The examiner said the Veteran had borderline intelligence quotient.  He diagnosed the Veteran with chronic undifferentiated schizophrenia and assigned a GAF score of 50.  He opined that the Veteran was severely impaired both socially and occupationally with borderline intellectual functioning but noted that with compliance with his medications the Veteran's mental condition could improve.  The examiner further found that the Veteran may be employable in jobs that do not require social interaction or increased intellectual functioning.

The Veteran was afforded another VA psychiatric examination in November 2005.  At that time, the Veteran reported being compliant with his psychotropic medications and sleeping reasonably well with his medications.  He reported constant nightmares but denied flashbacks, auditory or visual hallucinations, and paranoid thought as well as suicidal and homicidal ideations.  The Veteran reported that news of the Iraq war did not bother him but stated that he experienced an exaggerated startle response to unexpected loud sounds.  He further reported occasional panic attacks.  His appetite and energy were noted to be poor.  The examiner noted that there was no significant problem in the Veteran's thoughts and communication but stated that he was unable to comment on the Veteran's employability as he had been unemployed since 1979.  The examiner found the Veteran's social functioning to be limited, as he lived with his brother and had never married.  He was noted to be "asocial."  The examiner reported, however, that the Veteran displayed no significant bizarre behavior.  He was noted to have a speech impairment which caused some communication difficulty, but the examiner found no significant problems with his thought process.  The examiner reported that the Veteran was able to perform activities of daily living such as bathing, eating, and hygiene.  The examiner reported that the Veteran was slightly tense during his mental status examination with restricted affect and goal-directed, limited speech.  He was alert and oriented in three spheres but was unable to remember three objects after five minutes.  His judgment was noted to be fair.  The examiner diagnosed the Veteran with moderately severe undifferentiated schizophrenia.  He noted that the Veteran was responding reasonably well to his medication, as evidenced by his lack of hallucinations or paranoid thought, and assigned the Veteran a GAF score of 60.

Pursuant to the Board's December 2008 remand, the Veteran was again provided a VA examination in August 2009.  Report of that examination reflects the Veteran's complaints of panic attacks and nightmares, as well as other depressive symptoms such as lack of motivation and decreased energy.  The Veteran complained at the examination of thinking about "how other people are thinking about him" and occasionally thinking that other people were trying to hurt him.  He further reported that he experienced auditory and visual hallucinations, which were helped but not completely prevented by medication.  The Veteran stated that he experienced occasional bouts of irritability and anger and had increasing memory trouble.  He further stated that he does not have friends but lives with his brother and gets along well with him.  The Veteran further reported attending church twice each month.  The examiner noted that the Veteran displayed occasionally mumbled speech and that he had a "problem making full sentences at times" but found him to engage in relevant and informative conversation with logical and relevant thinking.  The examiner labeled the Veteran's symptoms as "severe" and found him to have disorganized and circumstantial thinking as well as anxiety, panic attacks, and insomnia.  The examiner found the Veteran to be "[u]nable to hold any type of job," as well as being unable to focus on or follow instructions to complete work tasks.  The examiner further found the Veteran to have difficulty in social functioning, including in part his "inappropriate" interactions in terms of fearing that others are out to harm him.  The examiner observed the Veteran to have a depressed, anxious mood with blunt affect.  He was found to have logical, relevant thinking with no evidence of obsessions.  The examiner diagnosed him with undifferentiated schizophrenia and assigned a GAF score of 45.  He opined that the Veteran displayed a substantial impairment in thought processes and communication and displayed a "steady deterioration in his cognitive and social limitations."  The examiner found the Veteran's undifferentiated schizophrenia to preclude substantially gainful employment and concluded that his psychiatric symptoms caused disturbance of motivation and mood with difficulty in establishing and maintaining effective and social relationships.

The Veteran was again examined by VA in February 2010.  At that time, the Veteran reported that he continued to experience panic attacks and poor concentration.  He stated that he would occasionally feel like it was raining when it was not, or that there were people trying to "come into the house."  He reported his symptoms as "mild to moderate" and said that he experienced them daily.  His ability to work was noted to be impaired due to concentration difficulties, anxiety, and suspiciousness; however, the examiner found this impairment to be "mild to moderate" overall.  Similarly, the Veteran was noted to have social withdrawal.  Overall, the examiner opined that the Veteran's symptomatology caused mild to moderate impairment of social and occupational functioning.  No thought disorder, psychosis, cognitive deficiency, or other mental status abnormalities were noted.  The examiner diagnosed the Veteran with undifferentiated schizophrenia of mild to moderate severity and assigned a GAF score of 65.  The examiner opined that the results of psychological examination were "inconsistent" with the August 2009 VA examination, noting that the Veteran's mental status examination was normal, without evidence of severe impairment in social or occupational functioning.  

Also associated with the claims file are VA outpatient treatment reports dated from 1999 through 2011.  A treatment note dated in November 1999 indicates an opinion from a VA treatment provider that the Veteran was at that time unable to engage in competitive employment, although no rationale was offered for this opinion.  The Veteran was noted to complain of hallucinations in August 2001 and January 2002; at his August 2001 treatment visit, he was noted to have depression and feelings of isolation, but his symptoms were noted to be "mild [and] tolerable."  He was assigned a GAF score of 55 at that time.  At a January 2003 psychiatric consultation, the Veteran's speech was noted to be "slowed."  Similarly, he was noted to have "slurred/garbled" speech at a September 2009 treatment visit, but his thought process was found to be linear, and he was oriented in all spheres.  Treatment records further reflect that in December 2004 the Veteran was noted to have logical and coherent thought content.  He denied psychotic symptoms, suicidal or homicidal ideations, and depressive symptoms.  In January 2005 he reported that he was compliant in taking his medication.  He said if he failed to take his medications he began to hear voices but that as long as he takes his medication and the pressure on him is low he is "okay."  He reported no paranoia.  His mood was noted to be good.  During monthly treatment visits in 2005, the Veteran was noted to report no psychotic symptoms and no hallucinations.  He was found to have euthymic mood and reported in April 2005 that he "has activities he enjoys."  In June 2005, he reported that he had no mental health problems.  In January 2006, the Veteran was noted to have no paranoia and to be usually euthymic with depression only occasionally.  No psychosis was found.  Similarly, monthly treatment reports from 2006 document that the Veteran reported no psychotic symptoms and was in a "good" mood.  In June 2007, he stated that he was "content most of the time."  He denied experiencing any hallucinations in September 2007, July 2008, May 2009, and June 2009.  He was specifically noted at his June 2009 treatment visit to be experiencing a depressed mood with flattened affect that amounted to moderate depressive symptomatology.  He similarly denied experiencing hallucinations during August and September 2009 telemedicine consultations.  

Later treatment records from October 2009 reflect that the Veteran complained of increased depression due to physical ailments and memory loss; however, he denied hallucinations and stated at the time that his brother provided him with "social support."  Treatment records from April 2010 reflect complaints of auditory hallucinations at bedtime; however, no delusions or thought abnormalities were noted.  His medication was changed at that visit, and at a follow-up visit in August 2010, he was noted to complain of forgetfulness, but no hallucinations or other evidence of psychosis was found.  His symptoms were noted to be stable, and his GAF score was 60.  The Veteran again complained of "occasional" hallucinations at a treatment visit in February 2011 but was again noted to have a stable mood with no abnormalities in speech, thought, or orientation.  Follow-up treatment records dated from July 2011 reflect that the Veteran was again assigned a GAF score of 60; at that time, he was noted to complain of occasional nightmares, anxiety, and panic attacks, but his mood was again found to be stable, with no speech or thought abnormalities.

The Veteran testified at a Board hearing in May 2006.  At that time, he testified that he received his mental health care at VA and was in receipt of SSA disability benefits for his mental disability.  He reported having been unemployed since 1979.  He testified that he occasionally relapsed and started to hallucinate.  He reported that he lived with his brother, who helped him take his medication and assisted with his finances.  He also testified that he did not drive and that he relied upon his brother for transportation.  He reported being able to do activities of daily living such as bathing.  He reported that he did not socialize.  He said he forgot where he put things and could not remember all of his nieces' names but he said he remembered his siblings' names.  The Veteran denied having any hobbies but he said he could do chores around the house.  He reported no difficulty concentrating and staying on task when he was performing tasks around the house.  Finally, he testified that a few years earlier he was having hallucinations but he had been doing well recently.  He has further submitted multiple written statements to VA.  In one such statement, dated in October 2005, the Veteran reported that "hallucinations and schizophrenia are still with me."  In a statement submitted in January 2006, he stated that he was unable to work due to side effects of medication he was taking to treat both his psychiatric symptoms and his non-service-connected arthritis. 

The Veteran's undifferentiated schizophrenia has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9204 (2014).  Under the General Rating Formula For Mental Disorders, to include undifferentiated schizophrenia, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2014).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Additionally, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  

In this case, the Board finds that, to comply with the directives of the August 2014 Memorandum Decision, further examination is necessary to assess the full extent and nature of all symptomatology the Veteran experiences due to his service-connected undifferentiated schizophrenia.  In that connection, the Board notes that in the Memorandum Decision, the Court pointed to statements made by the Veteran in September 2011 that indicated that his symptoms may have worsened since the February 2010 VA examination.  The Court also noted that the February 2010 VA examination-the most recent of record-explicitly considered only the period from the previous VA examination, in August 2009.  The Court further called into question the adequacy of the February 2010 examination insofar as the examiner noted that the Veteran experienced dementia and "borderline severe depression" but did not consider those symptoms in the overall discussion of the Veteran's level of symptomatology.   

It is thus essential to obtain examination to clarify the full extent and level of symptomology of the Veteran's undifferentiated schizophrenia.  Thus, in light of the fact that the most recent VA examination was conducted in 2010, over five years ago, and to comport with the August 2014 Memorandum Decision, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his undifferentiated schizophrenia.  Under these circumstances, the Veteran must be scheduled to undergo a comprehensive psychiatric examination at an appropriate VA medical facility.  In sum, a remand is required to have an examiner supplement the record with a comprehensive report regarding the current severity of the Veteran's service-connected psychiatric disability, as well as the severity of the disorder throughout the appeal period.  See 38 U.S.C.A. § 5103A.

Further, in order to comply with the directives of the August 2014 Memorandum Decision, a medical opinion addressing the effect of the Veteran's service-connected undifferentiated schizophrenia on his unemployability should be obtained.  This opinion must specifically discuss the Veteran's education and employment history in evaluating whether the Veteran, either currently or at any point during the appeal period, has been rendered unable to obtain or maintain employment due solely to his service-connected undifferentiated schizophrenia.  Accordingly, on remand, an opinion regarding the effect of the Veteran's service-connected undifferentiated schizophrenia on employability must be obtained.  That opinion must consider this Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination to determine the current severity of his service-connected undifferentiated schizophrenia, including the question of employability.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  A complete rationale for any conclusions reached should be included.

The examiner must comprehensively evaluate the severity of the Veteran's undifferentiated schizophrenia, both currently (at the time of examination) and-based on a thorough review of the claims file-throughout the claim period.  In offering this discussion, the examiner must consider the Veteran's contentions regarding the symptomatology he has experienced both throughout the claim period and at the time of examination.  The examiner must also specifically discuss the findings of the August 2009 VA examiner in the context of the Veteran's overall disability picture.  The examiner must specify the degree of occupational or social impairment the Veteran has experienced throughout the claim period due to his service-connected undifferentiated schizophrenia.  Examination findings must be reported to allow for evaluation of undifferentiated schizophrenia under 38 C.F.R. § 4.130, and the examiner must specifically discuss any difficulty the Veteran experiences in establishing and maintaining effective work and social relationships due to his psychiatric disability.  A GAF score under DSM-IV and an analysis of its meaning must be provided.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

The VA psychiatric examiner must also thoroughly evaluate the impact of the Veteran's service-connected undifferentiated schizophrenia on his employability.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether-at any point during the claim period-the Veteran has been unable to obtain or retain employment due only to his service-connected psychiatric disability, consistent with his education and occupational experience, irrespective of advancing age and any non-service-connected disorders.  The August 2009 VA examiner's opinion, as well as the Veteran's contentions regarding his inability to work, must be discussed in the context of any negative opinion.  A comprehensive explanation for all opinions expressed must be provided, including a thorough discussion of the Veteran's education and occupational experience as it pertains to his employability.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

2.  The originating agency must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

